Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Budd (US 5958591) in view of Jung (Jung, Luminescence Optimization of M3MgSi2O8:Eu2+ Phosphor by Spray Pyrolysis Combined with Combinatorial Chemistry for UV-LED Application, Journal of The Electrochemical Society, 156 (6), J129-J133, 2009) and Shioi (US 2012/0119234).
	Regarding Claims 1-2, 11-12, and 20, Budd teaches a method of coating a phosphor particle with an aluminum oxide (abstract).  Budd teaches depositing aluminum oxide on the surface of the core particles by a CVD method (col. 3 ln. 17-20, col. 4 ln. 34-44).  Budd teaches further deposition of an oxide outer layer by hydrolysis CVD process, i.e. heat treating in an oxygen containing atmosphere (col. 4 ln. 34-44). Budd does not explicitly teach the heat treating is carried out at the claimed temperatures; however, Budd teaches treatment temperatures selected to be high enough to provide sufficient moisture impermeability and low enough to prevent decreased electroluminescent brightness, undesirable changes in color, or degradation of the intrinsic decay characteristics (col. 9 ln. 6-20).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the temperature of the combined references as suggested by Budd, in order to achieve sufficient moisture impermeability and prevent decreased electroluminescent brightness, undesirable changes in color, or degradation of the intrinsic decay characteristics and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed temperatures.
	Budd teaches the invention can be applied to benefit phosphor particles which are sensitive to moisture (col. 3 ln. 55-59).  Budd does not explicitly teach the core particles having the claimed formula or formed by the claimed method; however, Jung teaches a phosphor particle for near-ultraviolet light-emitting diode applications wherein the phosphor particle is formed from a raw material mixture containing sources of Ca, Sr, Ba, Mg, Eu, and Si (Figure 1 and Experimental).  Jung teaches the particle having a composition having the formula M3MgSi2O8:Eu2+ wherein the Eu2+ content was fixed as 2 atom % of the metal element, i.e. a composition having the claimed formula wherein a=1.02, b=1, c=0.0196, and d=0  (Experimental).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the phosphor particles of Budd to be particles, as taught in Jung, in order to achieve a moisture resistant particle having near-ultraviolet light-emitting diode applications.
	The combined references do not explicitly teach a flux containing halide; however, halide flux additives for blending into the mixed raw material are known in the art of silicate phosphors ([0070]). Shioi teaches flux may be added in the range of 0.01 to 20 parts by mass relative to 100 parts by mass of the phosphor raw material ([0070]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of the combined references to include a halide flux in concentrations, as taught in Shioi, because they are known additives in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the phosphor of the combined references with a flux additive as in Shioi.
	Regarding Claims 3-4, Budd teaches trimethyl aluminum as a precursor (col. 7 ln. 35-37).
	Regarding Claims 5-6, Budd teaches fluidized bed chemical vapor deposition (col. 6 ln. 57-col. 7 ln. 21).
	Regarding Claims 7-8, Budd teaches a fluidizing gas fluidizing the fluidizing bed is a nitrogen gas (col. 7 ln. 48-58).
	Regarding Claims 13-14, Budd teaches the coating deposited on an entire surface of each of the core particles (col. 7 ln. 11-15).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Budd (US 5958591) in view of Jung (Jung, Luminescence Optimization of M3MgSi2O8:Eu2+ Phosphor by Spray Pyrolysis Combined with Combinatorial Chemistry for UV-LED Application, Journal of The Electrochemical Society, 156 (6), J129-J133, 2009) and Shioi (US 2012/0119234) as applied to claims 1-8, 11-14, and 20 above, and further in view of Hochberg (US 4992306).
	Regarding Claims 9-10, Budd teaches flow rates are adjusted to provide an adequate deposition rate and to provide an oxide coating of desired quality and character.  Budd teaches the flow rates adjusted such that the ratios of precursor materials present in the reactor chamber promote oxide deposition at the surface of the phosphor particles (col. 8 ln. 25-41).  Budd is silent as to the volume of oxygen; however, Hochberg teaches a silica CVD process wherein the oxygen flow is optimized.  Hochberg teaches the oxygen source flow rate varies with temperature on a volume: volume ratio with the silicon feed to form a silicon dioxide film (Hochberg Claim 6, col. 14 ln. 45-58). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the oxygen volume of Budd, as suggested by Hochberg, in order to achieve a suitable volume of oxygen to form a silicon dioxide film and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed volume.
	
Response to Arguments
Applicant’s arguments, see amendment, filed 7/14/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see amendment and remarks regarding the halide flux, filed 7/14/2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 7/14/2022 have been fully considered but they are not persuasive.
	Applicant argues the table describing Budd's examples does not disclose any heat treatment temperatures more than 210°C.  Applicant argues Budd discloses precursor materials capable of forming coatings at temperatures that are low enough not to cause substantial damage to the phosphor particles. Applicant argues Budd discloses that exposing phosphor particles to high temperatures, e.g., above about 350°C, tends to reduce the initial luminescent brightness thereof.  In response to applicant’s argument and as discussed in the rejection above, Budd teaches treatment temperatures selected to be high enough to provide sufficient moisture impermeability and low enough to prevent decreased electroluminescent brightness, undesirable changes in color, or degradation of the intrinsic decay characteristics (col. 9 ln. 6-20).  This teaching of Budd provides motivation to optimize the temperature of the combined references.
Applicant argues Budd does not disclose heat-treating silicate phosphors, Jung does not disclose heat-treating silicate phosphors, and Hochberg does not describe depositing a film containing aluminum oxide on the silicate fluorescent material core particles. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712